Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Amendment filed 5/17/2021.
Claims 21-22, 24-31, and 33-40 are pending for this examination.
Claims 21-22, 24-30, and 36 were amended.
Claims 1-20, 23, and 32 were cancelled.

Terminal Disclaimer
The terminal disclaimer filed on 5/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,042,794 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-22, 24-31, and 33-40 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
Prior art teaches systems and methods for synchronizing data transfers between to devices, however, the prior art does not fairly teach or suggest, individually or in combination, a method for synchronizing transfers between processors over a bus interface where a timer is used and based on the determination that the another processor has completed / processed all the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thomas et al. (US 2009/0282050) teaches a system for synchronizing libraries between multimedia devices wherein multiple devices are connected to the synchronization engine.
Long et al (US 10,362,107) teaches a system for synchronizing storage systems wherein a timer synchronization signal is used across the multiple processing systems and timestamps are used with each storage operation wherein the usage of timestamps and the timer are used to synchronize the multiple storage systems to each other.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MICHAEL SUN/Primary Examiner, Art Unit 2183